VICKERY, PJ.
Now can the judgment, of a court be defeated by a mere statement which at best would be but a conclusion that the Guardian Trust Company did not own this note, without setting up any of the circumstances or reasons why, and even ii that was so, what would it avail Doyle, ii ne had no defense against whom he claims was the real party owning this note. We think, in order to avail himself of ans right to have this judgment vacated, ii was his duty to file an answer setting, up why the Guardian Trust Company was not the real party in interest, giving facts and circumstances and alleging that it was a mere sham, that the Guardian Trust Com pany was acting in collusion with Rosen thal to recover a judgment against Doylq when Rosenthal could not himself collect because there was- some defense against Rosenthal. But none of this having been set up, we do not see in what way the court could have done differently than it did do There was nothing before the court that would warrant it in setting aside or vacating. the judgment because there was no indication, either by pleading or by evidence that there was any real defense to this paper, and it being commercial papel and indorsed in blank and in the possession of the Guardian Trust Company, the Guardian Trust Company for all intents ana purposes was the real party in interest and could maintain this suit.
We, therefore, think the court below was right in refusing to open up this judgment and committed no error in not so doing.
The judgment of the court below will, therefore, be affirmed.
Sullivan and Levine, JJ, concur.